

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE ACT, OR THE SECURITIES LAWS OF ANY STATE AND, EXCEPT AND PURSUANT TO THE
PROVISIONS OF SECTION 8 BELOW, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT
AND APPLICABLE STATE SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION. NO
OPINION OF COUNSEL SHALL BE REQUIRED IF THE TRANSFER IS TO AN AFFILIATE OF
HOLDER, PROVIDED THAT ANY SUCH TRANSFEREE IS AN “ACCREDITED INVESTOR” AS DEFINED
IN REGULATION D PROMULGATED UNDER THE ACT.
WARRANT TO PURCHASE STOCK
This Warrant to Purchase Stock (“Warrant”) is issued by Enphase Energy, Inc., a
Delaware corporation (the “Company”) and certifies that, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
                        (“Holder”) is entitled to purchase at the Exercise Price
that number of fully paid and non-assessable shares of Warrant Stock equal to
the Warrant Number, subject to the provisions and upon the terms and conditions
set forth in this Warrant. Capitalized terms used but not defined herein shall
have the meaning provided in the Credit Agreement.
SECTION 1.
Exercise.

1.1.    Method of Exercise. Holder may exercise this Warrant at any time by
delivering a duly executed Notice of Exercise in substantially the form attached
as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the conversion right set forth in Section 1.2, Holder shall also
deliver to the Company a check or wire transfer (to an account designated by the
Company) for the aggregate Exercise Price for the Warrant Stock being purchased.
1.2.    Effective Time of Exercise. Each exercise of this Warrant shall be
deemed to have been effected immediately prior to the close of business on the
day on which the Notice of Exercise shall have been delivered to the Company as
provided in Section 1.1. At such time, the person or persons in whose name or
names any certificates for Warrant Stock shall be issuable upon such exercise as
provided in Section 1.5 shall be deemed to have become the holder or holders of
record of the Warrant Stock represented by such certificates.
1.3.    Net Issuance Right. In lieu of exercising this Warrant for check or wire
transfer as specified in Section 1.1, Holder may convert this Warrant, in whole
or in part, into a number of shares of Warrant Stock as is computed using the
following formula:
X= Y*(A-B)
         A
where:







--------------------------------------------------------------------------------




X =
 
the number of shares of Warrant Stock to be issued to the Holder pursuant to
this Section 1.3.
Y =
 
the number of shares of Warrant Stock covered by this Warrant in respect of
which the net issue election is made pursuant to this Section 1.3.
A =
 
the Fair Market Value (as determined pursuant to Section 1.4) of one share of
Warrant Stock, as determined at the time the net issue election is made pursuant
to this Section 1.3.
B =
 
the Exercise Price in effect under this Warrant at the time the net issue
election is made pursuant to this Section 1.3.

1.4.    Fair Market Value. If, at the time of any exercise or conversion of this
Warrant, the Common Stock is traded in a public market, the fair market value of
a share of Warrant Stock shall be deemed to be the average of the closing prices
over a ten (10) day period ending three days before the day Holder delivers its
Notice of Exercise to the Company. If the Common Stock is not traded in a public
market, the Board of Directors of the Company shall determine the fair market
value of each share of Warrant Stock in its reasonable good faith judgment,
provided however, that if the value of a share of Warrant Stock is to be
determined in connection with an Acquisition, the fair market value shall be
deemed to be the value ascribed to such Warrant Stock in the Acquisition
assuming that the Common Stock holders receive the maximum consideration
potentially available pursuant to such Acquisition whether or not such
consideration is actually received.
1.5.    Delivery of Certificate. Promptly, but in no event more than three (3)
Business Days after Holder exercises or converts this Warrant and, if
applicable, the Company receives payment of the aggregate Exercise Price, the
Company shall deliver to Holder certificates for the Warrant Stock acquired
and/or other property to be delivered in connection with such exercise or
conversion. If this Warrant has not been fully exercised or converted and has
not expired, the Company shall also deliver a statement setting forth the number
of shares of Warrant Stock that remain available for exercise under the Warrant.
1.6.    Replacement of Warrants. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of mutilation, on surrender and cancellation of this Warrant, the Company
shall execute and deliver, in lieu of this Warrant, a new warrant of like tenor.
SECTION 2.
Adjustments To The Warrant Shares and Exercise Price.

2.1.    Stock Dividends, Splits, Etc. If the Company declares or pays a dividend
on the outstanding shares of Warrant Stock payable in Common Stock or other
securities, then upon exercise of this Warrant, for each share of Warrant Stock
acquired, Holder shall receive, without cost to Holder, the total number and
kind of securities to which Holder would have been entitled had Holder owned the
Warrant Stock of record as of the date the dividend occurred. If the Company
subdivides the outstanding shares of Warrant Stock by reclassification or
otherwise into a greater number of shares, the number of shares of Warrant Stock
purchasable hereunder shall be proportionately increased and the Exercise Price
shall be proportionately decreased. If the







--------------------------------------------------------------------------------




outstanding shares of Warrant Stock are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Exercise
Price shall be proportionately increased and the number of shares of Warrant
Stock shall be proportionately decreased.
2.2.    Reclassification, Exchange, Combinations or Substitution. On any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise of
this Warrant, Holder shall be entitled to receive, upon exercise of this
Warrant, the number and kind of securities and property that Holder would have
received for Warrant Stock if this Warrant had been exercised immediately before
such reclassification, exchange, substitution, or other event. The Company or
its successor shall promptly issue to Holder a certificate pursuant to Section
2.6 hereof setting forth the number, class and series or other designation of
such new securities or other property issuable upon exercise of this Warrant as
a result of such reclassification, exchange, substitution or other event that
results in a change of the number and/or class of securities issuable upon the
exercise of this Warrant. The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, substitutions, or other
events.
2.3.    Adjustments for Diluting Issuances. To the extent that any antidilution
rights applicable to the Common Stock purchasable hereunder may be set forth in
the Charter, the Company shall promptly provide the Holder with a copy of any
restatement, amendment, modification or waiver of the Charter that impairs or
reduces such antidilution rights; provided, that no such amendment, modification
or waiver shall impair or reduce the antidilution rights, if any, set forth in
the Charter with respect to the Common Stock unless such amendment, modification
or waiver affects the rights of Holder with respect to the Common Stock issuable
hereunder generally in the same manner as it affects all other holders of Common
Stock. The Company shall, within ten (10) business days of the end of each
fiscal quarter following the Effective Date, provide Holder with written notice
of any issuance of its stock or other equity security during such fiscal quarter
that triggered an antidilution adjustment under the antidilution rights
applicable to the Common Stock purchasable hereunder, if any, as may be set
forth in the Charter, which notice shall include (a) the price at which such
stock or security was sold, (b) the number of shares issued, and (c) such other
information as reasonably necessary for Holder to verify that such antidilution
adjustment occurred and the amount of any such adjustment. For the avoidance of
doubt, there shall be no duplicate antidilution adjustment pursuant to this
subsection 2.3, the forgoing subsection 2.1 or 2.2 and the Charter.
2.4.    No Impairment. The Company shall not, by amendment of the Charter or
through a reorganization, transfer of assets, consolidation, merger,
dissolution, issue, or sale of securities or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out of all the provisions of this Section 2 and
in taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Section against impairment.
2.5.    Fractional Shares. No fractional shares of Common Stock shall be
issuable upon exercise of the Warrant and the number of shares of Common Stock
to be issued shall be rounded down to the nearest whole share. If a fractional
share interest arises upon any exercise of the Warrant, the Company shall
eliminate such fractional share interest by paying Holder in cash the







--------------------------------------------------------------------------------




amount computed by multiplying the fractional interest by the fair market value
of a full share of Warrant Stock as determined pursuant to Section 1.4.
2.6.    Certificate as to Adjustments. Upon each adjustment of the Exercise
Price or Warrant Stock pursuant to this Section 2, the Company shall promptly
notify Holder in writing, and, at the Company’s expense, promptly compute such
adjustment, and furnish Holder with a certificate of its Chief Executive Officer
or Chief Financial Officer or other duly authorized officer setting forth such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request, furnish Holder a certificate setting forth the Exercise
Price and number of shares of Warrant Stock in effect upon the date thereof and
the series of adjustments leading to such Exercise Price and number of shares of
Warrant Stock. Notwithstanding the foregoing, in the event of an adjustment
pursuant to Section 2.3, the Company shall only be required to provide Holder
with such notices as are required to be delivered to holders of Common Stock
pursuant to the Charter regarding antidilution protection, as and when the
Company provides such notices to such holders.
SECTION 3.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
3.1.    Representations and Warranties. The Company represents and warrants to
the Holder as follows:
(a)    The Company is duly authorized to issue this Warrant by all necessary
corporate actions in order for the proper issuance of this Warrant, and has
obtained consent of the Purchasers to grant Holder the rights set forth in
Section 6, below.
(b)    The issuance of this Warrant and the rights granted hereunder do not, as
of the date hereof, (i) conflict with or give rise to a breach of the Company’s
Charter or any other agreement, judgment or other obligations binding on the
Company, or (ii) violate any applicable laws, including without limitation, laws
relating to the offer and sale of securities.
(c)    This Warrant has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(d)    All shares of Warrant Stock which may be issued upon the exercise of the
purchase right represented by this Warrant under Section 1.1 or Section 1.3,
shall, when issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Warrant, be duly authorized, validly issued,
fully paid and non-assessable, and free of any liens and encumbrances except for
restrictions on transfer provided for herein or under applicable securities
laws.
(e)    The Company has reserved and will keep available for issuance upon
exercise of the Warrant the maximum number of shares of Warrant Stock that could
possibly be issued on exercise of the Warrant from time to time outstanding, and
any securities, if any, into which such shares are convertible.







--------------------------------------------------------------------------------




(f)    The Company’s summary capitalization table attached hereto as Schedule 1
is true and complete as of the Issuance Date.
3.2.    Notice of Certain Events. If the Company proposes at any time (a) to
declare any dividend or distribution upon the outstanding shares of Warrant
Stock, whether in cash, property, stock, or other securities and whether or not
a regular cash dividend (other than securities for which adjustment is made
pursuant to Section 2 hereof); (b) to offer for subscription or sale pro rata to
the holders of the outstanding shares of Warrant Stock any additional shares of
any other class or series of the Company’s stock; (c) to effect any
reclassification, reorganization or recapitalization of the shares of Warrant
Stock; or (d) to effect an Acquisition or to liquidate, dissolve or wind up;
then, in connection with each such event, the Company shall give Holder: (1) at
least 10 days prior written notice of the date on which a record will be taken
for such dividend, distribution, or subscription rights (and specifying the date
on which the holders of shares of Warrant Stock will be entitled thereto) or for
determining rights to vote, if any, in respect of the matters referred to in
(c) and (d) above; and (2) in the case of the matters referred to in (c) and
(d) above, at least 10 days prior written notice of the date when the same will
take place (and specifying the date on which the holders of shares of Warrant
Stock will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event).
3.3.    Certain Information. The Company agrees to provide Holder at any time
and from time to time with such information as Holder may reasonably request for
purposes of Holder’s compliance with regulatory, accounting and reporting
requirements applicable to Holder, including without limitation, all Company
financial information, and that of any of its subsidiaries, reasonably requested
by Holder.
3.4.    Acquisitions. Upon the closing of any Acquisition other than a Qualified
Acquisition, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Warrant Stock issuable upon exercise of the unexercised portion of this Warrant
as if such Warrant Stock were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF THE HOLDER.

4.1.    Representations and Warranties. The Holder represents and warrants to
the Company as follows:
(a)    Authorization. The Holder has full power and authority to enter into this
Warrant. The Warrant, when executed and delivered by the Holder, will constitute
a valid and legally binding obligation of the Holder, enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.







--------------------------------------------------------------------------------




(b)    Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder will be acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that Holder has not been formed for the specific purpose of acquiring this
Warrant or the shares of Warrant Stock.
(c)    Disclosure of Information. Holder has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.
(d)    Investment Experience. Holder understands that the acquisition of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.
(e)    Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.
(f)    The Act. Holder understands that this Warrant and the shares of Warrant
Stock issuable upon exercise or conversion hereof have not been registered under
the Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of the Holder’s investment intent
as expressed herein. Holder understands that this Warrant and the shares of
Warrant Stock issued upon any exercise hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available. The right to acquire Warrant Stock issuable upon
exercise of the Holder’s rights contained herein has been, and such shares will
be, acquired for investment and not with a view to the sale or distribution of
any part thereof, and the Holder has no present intention of selling or engaging
in any public distribution of the same except pursuant to a registration under
the Act or an exemption from the registration requirements of the Act. Holder is
not a registered broker-dealer under Section 15 of the 1934 Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer. The Holder also understands that any sale of (A) its rights
hereunder to purchase Common Stock or (B) Common Stock issued or issuable
hereunder which might be made by it in reliance upon Rule 144 under the Act may
be made only in accordance with the terms and conditions of that Rule.







--------------------------------------------------------------------------------




4.2.    No Stockholder Rights. Without limiting any provision in this Warrant,
Holder agrees that it will not have any rights as a stockholder of the Company
until the exercise of this Warrant.
4.3.    No “Bad Actor” Disqualification. Neither (i) the Holder, (ii) any of its
directors, executive officers, other officers that may serve as a director or
officer of any company in which it invests, general partners or managing
members, nor (iii) any beneficial owner of any of the Company’s voting equity
securities (in accordance with Rule 506(d) of the Securities Act) held by the
Holder is subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) through (viii) under the Securities Act, except as set forth in
Rule 506(d)(2)(ii) or (iii) or (d)(3) under the Securities Act and disclosed,
reasonably in advance of the acceptance of this Warrant, in writing in
reasonable detail to the Company.
SECTION 5.
DEFINITIONS.

5.1.    Defined Terms. The following capitalized terms shall have the meanings
provided:
(a)    1934 Act means the Securities Exchange Act of 1934, as amended.
(b)    Acquisition means any transaction or series of related transactions
involving: (i) the sale of all or substantially all of the assets of the
Company, or (ii) any consolidation or merger of the Company where the Company is
not the surviving entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile or type of entity).
(c)    Act means the Securities Act of 1933, as amended.
(d)    Aggregate Warrant Shares means the number of shares of Common Stock into
which this Warrant may be exercised plus the number of shares of Common Stock
Holder owns resulting from the exercise of this Warrant.
(e)    Allowable Grace Period shall have the meaning provided in Section 6.2(u).
(f)    Charter means the Company’s certificate of incorporation as filed in its
jurisdiction of organization, as may be amended or amended and restated from
time to time.
(g)    Common Stock means the Company’s common stock, par value $0.00001 per
share, or such securities into which the Company’s common stock are exchanged or
converted.
(h)    Claims shall have the meaning provided in Section 6.4(a).
(i)    Credit Agreement means that certain Amended and Restated Loan and
Security Agreement by and between Holder, Company and the other parties thereto
dated as of the Issuance Date, as such agreement may be amended, restated,
supplemented, amended and restated or otherwise modified from time to time.
(j)    Credit Extensions shall have the meaning provided in the Credit
Agreement.
(k)    Exercise Price means $1.05 per share.







--------------------------------------------------------------------------------




(l)    Expiration Date means the earlier of February __, 2024, and the closing
of a Qualified Acquisition.
(m)    Holder shall have the meaning provided in the first paragraph of this
Warrant, as may be modified by Section 6.4 of this Warrant.
(n)    Holder Entities shall have the meaning provided in Section 7.12 of this
Warrant.
(o)    Issuance Date means February __, 2017.
(p)    Marketable Securities mean shares of stock issued by a publicly traded
company listed on a national market or exchange which may be resold without
restrictions (other than restrictions to which Holder may separately agree in
writing) immediately upon the consummation of the Qualified Acquisition.
(q)    Purchaser and Purchasers shall have the meaning provided in the
Securities Purchase Agreement.
(r)    Qualified Acquisition means an Acquisition in which the consideration to
be received by the Company’s stockholders consists solely of cash, solely of
Marketable Securities or a combination of cash and Marketable Securities.
(s)    Registration Statement shall have the meaning provided in the Securities
Purchase Agreement.
(t)    SEC means the United States Securities and Exchange Commission, or any
successor agency.
(u)    Securities Purchase Agreement means that certain Securities Purchase
Agreement dated as of January 9, 2016, between the Company, Rodgers Massey
Revocable Living Trust dtd 4/4/11 and Foris Ventures, LLC.
(v)    Warrant shall have the meaning provided in the first paragraph of this
agreement.
(w)    Warrant Number means [        ].
(x)    Warrant Stock means shares of Common Stock issuable upon exercise of this
Warrant.
SECTION 6.
REGISTRATION REQUIREMENTS

6.1.    Registration Rights.
(a)    The Company agrees to use commercially reasonable efforts to obtain
consent from the Purchasers to grant Holder full rights as a Purchaser under
Articles 5 and 6 of the Securities Purchase Agreement, and to have the Warrant
Stock be deemed to be Registrable Securities, Securities and Shares, as
applicable, under the Securities Purchase Agreement. Promptly on obtaining such
consent, the Company shall so notify Holder in writing, whereby Holder hereby
agrees that it shall be bound to all obligations of a Purchaser under Articles 5
and 6 of the Securities Purchase Agreement. If any amendment or modification to
the







--------------------------------------------------------------------------------




rights and obligations under Articles 5 or 6 are made, such amendment or
modification shall only be applicable to Holder upon Holder’s further written
consent.
(b)    If the Company has not obtained the consent of the Purchasers as
described in Section 6.1(a) prior to February 28, 2016, then the Company hereby
agrees that Holder shall be deemed to be granted registration rights
substantially equivalent to the rights granted to Purchasers under Articles 5
and 6 of the Securities Purchase Agreement.
6.2.    Additional Registration Rights. In addition to the rights granted Holder
pursuant to Section 6.1, above, the Company hereby covenants that the
Registration Statement which will allow Holder to resell the Warrant Stock
without restrictions or limitations shall be declared effective by the SEC not
later than 90 days after the Issuance Date (the “Effectiveness Deadline”). If
 (i) such Registration Statement is not declared effective by the SEC on or
before the Effectiveness Deadline, or (ii) on any day after such Registration
Statement has been declared effective by the SEC but the Registration Statement
is not available for the resale of Warrant Stock and no exemption from
registration under the Act is available to Holder that allows for the resale of
the Warrant Stock without restrictions or limitations, then, as partial relief
for the damages to Holder by reason of any such delay in or reduction of its
ability to resell the Warrant Stock (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to Holder
an amount in cash equal to $16,000 divided by the Aggregate Warrant Shares,
multiplied by the number of days that Warrant Stock cannot be resold by Holder
without restrictions or limitations. The payments to which Holder shall be
entitled pursuant to this Section 6.2 are referred to herein as “Registration
Delay Payments. Registration Delay Payments shall be paid on the earlier of (I)
the last day of the calendar month during which such Registration Delay Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Registration Delay Payments is cured. In the event the Company fails
to make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full.
SECTION 7.
MISCELLANEOUS.

7.1.    Term. This Warrant is exercisable in whole or in part at any time before
the Expiration Date.
7.2.    Legends. Prior to the Registration Date, the shares of Warrant Stock
shall be imprinted with a legend in substantially the following form:
THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE ACT, OR THE
SECURITIES LAWS OF ANY STATE AND, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT
AND APPLICABLE STATE SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION. NO
OPINION OF COUNSEL SHALL BE REQUIRED IF THE TRANSFER IS TO AN AFFILIATE OF







--------------------------------------------------------------------------------




HOLDER, PROVIDED THAT ANY SUCH TRANSFEREE IS AN “ACCREDITED INVESTOR” AS DEFINED
IN REGULATION D PROMULGATED UNDER THE ACT.
7.3.    Compliance with Securities Laws on Transfer. This Warrant and the shares
of Warrant Stock issuable upon exercise of this Warrant may not be transferred
or assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of a legal opinion reasonably satisfactory to the
Company if transferred or assigned prior to the Registration Date, as reasonably
requested by the Company). The Company shall not require Holder to provide an
opinion of counsel if the transfer is an Affiliate of Holder, provided that any
such transferee is an “accredited investor” as defined in Regulation D
promulgated under the Act. Additionally, the Company shall not require an
opinion of counsel is there is no material question as the availability of Rule
144 promulgated under the Act or another exemption under applicable securities
laws.
7.4.    Transfer Procedure. Subject to the provisions of Section 7.3 and upon
providing the Company with written notice in substantially the form as provided
in Appendix 2, hereto and countersigned by the proposed transferee, Holder and
any subsequent Holder may transfer all or part of this Warrant or the shares of
Warrant Stock issuable upon exercise of this Warrant (or the securities issuable
directly or indirectly, upon conversion of Warrant Stock, if any) to any
transferee, provided, however, in connection with any such transfer, any
subsequent Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee, and Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable).
7.5.    Attorney’s Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.
7.6.    Automatic Conversion upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one share of Warrant Stock (or other
security issuable upon the exercise hereof) as determined in accordance with
Section 1.4 above is greater than the Exercise Price in effect on such date,
then this Warrant shall automatically be deemed on and as of such date to be
converted pursuant to Section 1.3 above as to all shares of Warrant Stock (or
such other securities) for which it shall not previously have been exercised or
converted that may be acquired hereunder at the lowest per share price as
available hereunder, and the Company shall promptly deliver a certificate
representing the shares of Warrant Stock (or such other securities) issued upon
such conversion to Holder.
7.7.    Counterparts. This Warrant may be executed in counterparts and by
facsimile (e.g., PDF), all of which together shall constitute one and the same
agreement.
7.8.    Choice Of Law, Venue. Jury Trial Waiver.
(a)    Governing Law. California law governs this Warrant without regard to
principles of conflicts of law. The Company and Holder each submit to the
exclusive jurisdiction of the State and Federal courts in Los Angeles County,
California; provided, however, that nothing in this Warrant shall be deemed to
operate to preclude Holder from bringing suit or







--------------------------------------------------------------------------------




taking other legal action in any other jurisdiction in connection with the
Credit Agreement. The Company expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Company
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Company hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Company at the address set forth in, or subsequently
provided by the Company in accordance with Section 7.13 of this Warrant and that
service so made shall be deemed completed upon the earlier to occur of the
Company’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid.
(b)     Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE COMPANY AND HOLDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS WARRANT OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS WARRANT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
(c)     Judicial Reference. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’
AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above
waiver of the right to a trial by jury is not enforceable, the parties hereto
agree that any and all disputes or controversies of any nature between them
arising at any time shall be decided by a reference to a private judge, mutually
selected by the parties (or, if they cannot agree, by the Presiding Judge of Los
Angeles County, California Superior Court) appointed in accordance with
California Code of Civil Procedure Section 638 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction
of the federal courts), sitting without a jury, in Los Angeles County,
California; and the parties hereby submit to the jurisdiction of such court. The
reference proceedings shall be conducted pursuant to and in accordance with the
provisions of California Code of Civil Procedure §§ 638 through 645.1,
inclusive. The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing receivers.
All such proceedings shall be closed to the public and confidential and all
records relating thereto shall be permanently sealed. If during the course of
any dispute, a party desires to seek provisional relief, but a judge has not
been appointed at that point pursuant to the judicial reference procedures, then
such party may apply to the Los Angeles County, California Superior Court for
such relief. The proceeding before the private judge shall be conducted in the
same manner as it would be before a court under the rules of evidence applicable
to judicial proceedings. The parties shall be entitled to discovery which shall
be conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may







--------------------------------------------------------------------------------




enforce all discovery rules and orders applicable to judicial proceedings in the
same manner as a trial court judge.
(d)    Scope of Authority. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.
7.9.    Time of Essence. Time is of the essence for the performance of all
obligations in this Warrant.
7.10.    Severability of Provisions. If one or more provisions of this Warrant
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(a) such provision shall be excluded from this Warrant, (b) the balance of this
Warrant shall be interpreted as if such provision were so excluded and (c) the
balance of this Warrant shall be enforceable in accordance with its terms.
7.11.    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of this Warrant, or waiver, discharge or termination of any
obligation under this Warrant, shall be enforceable or admissible unless, and
only to the extent, expressly set forth in a writing signed by the party against
which enforcement or admission is sought. Without limiting the generality of the
foregoing, no oral promise or statement, nor any action, inaction, delay,
failure to require performance or course of conduct shall operate as, or
evidence, an amendment, supplement or waiver or have any other effect on this
Warrant. Any waiver granted shall be limited to the specific circumstance
expressly described in it, and shall not apply to any subsequent or other
circumstance, whether similar or dissimilar, or give rise to, or evidence, any
obligation or commitment to grant any further waiver. This Warrant represents
the entire agreement about this subject matter and supersedes prior negotiations
or agreements. All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Warrant merge into this Warrant.
7.12.    Confidentiality. In handling any confidential information provided
pursuant to this Warrant, Holder shall exercise the same degree of care that it
exercises for its own proprietary information, but disclosure of information may
be made: (a) to Holder’s Subsidiaries or Affiliates (such Subsidiaries and
Affiliates, together with Holder, collectively, “Holder Entities”); (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, that any prospective transferee or purchaser shall have
entered into an agreement containing provisions substantially the same as those
in this Section 7.12); (c) as required by law, regulation, subpoena, or other
order; (d) to Holder Entities’ regulators or as otherwise required in connection
with Holder Entities’ examination or audit; (e) as Holder considers appropriate
in exercising remedies under this Warrant; and (f) to Holder Entities’
third-party service providers so long as such service providers have executed a
confidentiality agreement with one or more of the Holder Entities with terms no
less restrictive than those contained herein. Confidential information does







--------------------------------------------------------------------------------




not include information that is either: (i) in the public domain or in any
Holder Entity’s possession when disclosed to Holder, or becomes part of the
public domain after disclosure to Holder (in each case, through no fault of any
of the Holder Entities); or (ii) disclosed to any Holder Entity by a third party
if such Holder Entity does not know that the third party is prohibited from
disclosing the information.
7.13.    Notices. Notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail, sent by fax or email, as follows:
if to the Company, to it at:


if to Holder, to it at:


All notices and other communications given to any party hereto in accordance
with the provisions of this Warrant shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or email, or on the date five (5) business days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 7.13 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 7.13.
7.14.    No Third Party Beneficiaries. No Person other than a party to this
Warrant shall have any rights under this Warrant.
7.15.    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in this Warrant shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
7.16.     Captions. The headings used in this Warrant are for convenience only
and shall not affect the interpretation of this Warrant.
7.17.    Construction of Warrant. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Warrant. In cases of uncertainty this Warrant shall be construed without regard
to which of the parties caused the uncertainty to exist.




[Remainder of page left blank intentionally]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Warrant to be executed and
delivered as of the Issuance Date.
 
“COMPANY”
    
Enphase Energy, Inc.




_______________________________
 
Name:
 
Title:


 
 







 
“HOLDER”
 
______________________________
By:
 
Its:




_______________________________
 
Name:
 
Title:
 
 










--------------------------------------------------------------------------------






APPENDIX 1
NOTICE OF EXERCISE
1. Holder elects to exercise the Warrant dated ________________ and initially
issued to _______________ (the “Warrant”) to purchase   ________ shares of
Common Stock of Enphase Energy, Inc., a Delaware corporation, pursuant to
Section 1.1 of the Warrant, and tenders payment of the purchase price of the
shares in full.
[or]
1. Holder elects to exercise the Warrant dated ________________ and initially
issued to _______________ (the “Warrant”), to purchase ______________ shares of
Common Stock of Enphase Energy, Inc., a Delaware corporation, pursuant to
Section 1.3 of the Warrant, and tenders _______ shares of Common Stock available
under the Warrant as payment in full.
[Strike paragraph that does not apply.]
2. Capitalized terms used but not defined herein shall have the meaning provided
in the Warrant.
3.    Please issue a certificate or certificates representing the shares of
Common Stock in the name specified below:
 
 
 
Holders Name
 
 
 
 
(Address)



 
 
 
HOLDER:
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
(Date):
 
 

 







--------------------------------------------------------------------------------




Appendix 2
NOTICE OF TRANSFER
(To be signed only upon transfer of Warrant)
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________ the right represented by the
attached Warrant to purchase Common Stock of Enphase Energy, Inc., a Delaware
corporation (the “Company”), to which the attached Warrant relates, and appoints
__________________________ as attorney in fact to transfer such right on the
books of the Company, with full power of substitution in the premises.


Dated: ____________________
                        
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
Address:                        
                        
                        
Acknowledgement and Acceptance:
The undersigned transferee of the Warrant hereby accepts the transfer of the
Warrant and agrees to be bound by the Warrant as if it were the original Holder
thereof.







--------------------------------------------------------------------------------






[insert name of transferee]


________________________________
Name:
Title:
Tax Payer Identification Number:
Address:







--------------------------------------------------------------------------------






SCHEDULE 1
Company Summary Capitalization Table









